Citation Nr: 0523423	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fracture of the 
coccyx.

2.  Evaluation of service-connected fracture of the sacrum 
with post-traumatic degenerative changes and disc disease of 
the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1950 to June 
1952, and in September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO denied the 
veteran's claim of entitlement to service connection for 
fracture of the coccyx, and granted service connection for 
fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine, 
and assigned a 20 percent rating.  The veteran appealed the 
denial of service connection as well as the issue of 
entitlement to a higher evaluation for his fracture of the 
sacrum with post-traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine.  In November 2001, 
and November 2003, the Board remanded the claims for 
additional development.  

In August 2001, a video conference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a fracture of the coccyx that 
is related to his service.  

2.  Prior to September 4, 2002, the veteran's fracture of the 
sacrum with post-traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine is shown to be 
productive of  subjective complaints of daily pain with 
evidence of disc herniation and arthritis, with no more than 
moderate limitation of motion, but not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion; nor 
intervertebral disc syndrome (IDS) productive of severe; 
recurring attacks with intermittent relief.

3.  As of September 4, 2002, the veteran's fracture of the 
sacrum with post-traumatic degenerative changes and disc 
disease of the thoracic and lumbar spine, is shown to be 
productive of subjective complaints of daily pain with 
evidence of disc herniation and arthritis, with no more than 
moderate limitation of motion, and forward flexion to at 
least 90 degrees, but not: listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion; intervertebral disc syndrome (IDS) 
productive of severe, recurring attacks with intermittent 
relief; nor incapacitating IDS episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.


CONCLUSIONS OF LAW

1.  A fracture of the coccyx was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

2.  Prior to September 4, 2002, the criteria for a rating in 
excess of 20 percent for fracture of the sacrum with post-
traumatic degenerative changes and disc disease of the 
thoracic and lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2002).

3.  As of September 4, 2002, the criteria for a rating in 
excess of 30 percent for fracture of the sacrum with post-
traumatic degenerative changes and disc disease of the 
thoracic and lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.40. 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5285, 5286, 
5288, 5292, 5293, 5295 (as in effect prior to September 26, 
2003); DC 5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has a fracture of the coccyx due 
to a slip and fall injury while on inactive duty training in 
February 1989.  

The veteran's service records include a "statement of 
medical examination and duty status" report (DA Form 2173), 
which shows that in February 1989, while on inactive duty 
training, the veteran slipped and fell on some stairs that 
had just been mopped.  The injury was determined to be in the 
line of duty.  The nature and extent of the injury was 
described as "non displaced fracture of mid sacrum/coccyx."  
The report indicates that the basis of the opinion was 
"examination and X-rays," and that the injury was not 
likely to result in a claim against the government for future 
medical care.

The other medical evidence for consideration includes reports 
from the Booneville Hospital, dated between 1989 and 1990, VA 
progress notes, dated between 1989 and 2004, and VA 
examination reports, dated in September 2002 and April 2004.  

The Board finds that the claim must be denied.  Despite the 
notation in the DA 2173, there is no X-ray report or other 
medical evidence to show that the veteran sustained a 
fracture of the coccyx during service.  Service connection 
for a chronic condition during service is therefore not 
warranted.  See 38 C.F.R. § 3.303(b).  In addition, under 38 
U.S.C.A. §§ 1110 and 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has a fracture of the coccyx.  
In this regard, the claims file contains a number of X-ray, 
computerized tomography (CT) scan reports, and magnetic 
resonance imaging reports, none of which show that the 
veteran has a fracture of the coccyx.  See e.g., June 1989 CT 
scan report and February 2000 MRI report from the St. Edward 
Mercy Medical Center; September 2002 and April 2004 VA X-ray 
reports.  In addition, both the September 2002 and April 2004 
VA examination reports contain diagnoses that included 
"coccygeal fracture not found."  The sole evidence of a 
fracture of the coccyx is contained in the DA Form 2173 and 
an associated voucher.  Although the DA Form 2173 report 
indicates that it was based on "examination and X-rays," 
there are, in fact, no X-rays dated at the time of the 
February 1989 injury (or thereafter) to show that the veteran 
has a fracture of the coccyx.  In addition, as previously 
stated, the remainder of the evidence includes CT scan and 
MRI reports, none of which show that the veteran has the 
claimed condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
condition and that it should be service connected.  To the 
extent that these statements may be intended to represent 
evidence of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis or a 
nexus between the claimed symptoms and his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Accordingly, the veteran's claim for service connection must 
be denied.


II.  Higher Initial Evaluation

The veteran asserts that a higher initial evaluation is 
warranted for his fracture of the sacrum with post-traumatic 
degenerative changes and disc disease of the thoracic and 
lumbar spine.  

As for the history of the veteran's low back disorder, see 38 
C.F.R. § 4.1 (2004), the Board's discussion of the veteran's 
February 1989 low back injury in Part I is incorporated 
herein.  In addition, reports from the Booneville City 
Hospital indicate that the veteran sustained a nondisplaced 
fracture through his mid-sacrum.  X-rays revealed a fracture 
through the fourth piece of the sacrum, and degenerative 
changes in the lower dorsal spine and the lumbosacral 
junction.  The veteran was allowed to return to work on April 
10, 1989.  VA reports, and reports from William A. Daniel, 
M.D., show that the veteran was subsequently treated for 
chronic low back pain.  A May 1989 report from Dr. Williams 
states that the sacrum was "pretty well healed," and that 
the veteran had some occasional pain in the lower lumbar 
region, but no severe pain.  A June 1989 CT scan contains a 
summary noting a transverse fracture through the body of the 
sacrum, foraminal stenosis at L4-5 and L5-S1 with a calcified 
intervertebral disc at L5-S1, mild wedging of T11, T12, and 
L1, and mild diffuse bulge of discs at L3-4 and L4-5.  

In March 2000, the RO granted service connection for fracture 
of the sacrum with post-traumatic degenerative changes and 
disc disease of the thoracic and lumbar spine, evaluated as 
20 percent disabling, with an effective date of January 21, 
2000 for service connection (and the 20 percent rating).  The 
veteran appealed the issue of entitlement to a higher initial 
rating, and in May 2000, the RO denied the claim.  In October 
2002, the RO increased the veteran's rating for his low back 
disability to 30 percent, with an effective date for the 30 
percent rating of September 4, 2002.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the issue may be analyzed 
as: 1) whether a rating in excess of 20 percent is warranted 
prior to September 4, 2002; and 2) whether a rating in excess 
of 30 percent is warranted as of September 4, 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

A.  Prior to September 4, 2002

For the time period in issue, the RO has evaluated the 
veteran's low back disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  Under DC 5293, 
a 40 percent rating is warranted for intervertebral disc 
syndrome (IDS), severe; recurring attacks, with intermittent 
relief.  

The medical evidence for consideration in this case includes 
a March 2000 statement from Dr. Daniels which recounts the 
history of the veteran's low back injury and treatment.  Dr. 
Daniels stated that in February 2000, he treated the veteran 
for low back pain and that the veteran reported increasing 
back pain that extended down into the right thigh.  He 
reported that the veteran was currently walking about three 
miles per day in about an hour, but was not doing any 
strenuous work at home.  Reflexes were normal at the knees 
and ankles.  Dr. Williams apparently subsequently forwarded 
an MRI report (from St. Edward's Mercy Medical Center, dated 
in February 2000) for the veteran's lumbar spine, which 
contains an impression noting multilevel degenerative disc 
disease, most advanced at L5-S1, moderately advanced 
degenerative disc disease at L2-3, and mild to moderate 
multilevel degenerative facet arthropathy.  VA progress notes 
include an April 2001 report which shows that the veteran 
reported that he was walking three miles every morning, and 
that he had minor arthritic aches and pains.  A January 2002 
report shows that the veteran reported that he was exercising 
regularly.  

The Board finds that the evidence does not show that the 
veteran has severe intervertebral disc syndrome (IDS), with 
recurring attacks with intermittent relief.  In this regard, 
the findings in evidence are not representative of severe IDS 
with recurring attacks.  The veteran has reported having some 
minor aches and pains, with a report of pain extending down 
into the right thigh.  There are several notations which show 
that he reported that he was walking three miles per day.   
There is no indication of treatment for IDS or low back 
symptoms that is dated after February 2000.  Therefore, as 
the findings do not reflect severe IDS with recurring attacks 
with intermittent relief, the criteria for a 40 percent 
rating under DC 5293 have not been met.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  The 
Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  There are no recorded ranges of 
motion for the low back, and no other evidence to establish a 
severe limitation of motion.  Accordingly, a rating in excess 
of 20 percent is not warranted under DC 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  There are no ranges of motion for 
the low back during the period in question.  Although there 
is evidence of disc herniation and arthritis, the evidence is 
insufficient to show listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows reports of some 
low back pain, and one report of radiculopathy, the evidence 
does not otherwise show functional loss due to pain to 
warrant a rating in excess of 20 percent.  There is a lack of 
evidence of such findings as neurological impairment, loss of 
strength, or muscle atrophy.  As previously noted there are 
several notations which show that he reported that he was 
walking three miles per day, and Dr. Williams indicated that 
this was done in about an hour.  In summary, when the lack of 
evidence of limitation of motion in the back is considered 
together with the evidence showing functional loss -- to 
include the lack of findings pertaining to neurologic 
deficits, muscle strength, and muscle atrophy - - the Board 
finds that there is insufficient evidence of objective pain 
on motion, or any other functional loss, to warrant a rating 
in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, DC's 5292, 5293; DeLuca.

B.  As of September 4, 2002

In October 2002, the RO increased the veteran's evaluation 
for his low back disability as 30 percent disabling with an 
effective date of September 4, 2002.  The RO evaluated the 
veteran's low back disability under 38 C.F.R. § 471a, DC 
5288.

Under DC 5288, ankylosis of the dorsal spine warrants a 30 
percent rating.  The 30 percent rating is the maximum rating 
provided for under DC 5288.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, the criteria for the next higher 
rating (of 40 percent) under DC's 5292, 5293 and 5295 are set 
forth in Part I.A. 

The medical evidence includes a VA spine examination report, 
dated in September 2002, which indicates that the examination 
was performed on September 4, 2002.  This report shows the 
veteran reported that he quit working in about 1993 due to 
back and right leg pain.  He complained of neck, hip and low 
back pain that interfered with his sleep and which he 
estimated at a level of 5 out of 10.  He reported that his 
back pain began after walking 1/2 mile, and that he could not 
sit still.  On examination, there was a dorsal kyphotic curve 
of 45 degrees.  The thoracic spine had forward flexion to 60 
degrees, and lateral bending to 30 degrees.  The range of 
motion in the hips was "complete."  X-rays revealed kissing 
spinous processes at L3-4, and degenerative changes at L4-5 
and L5-S1, and spurring at L2-3.  The interspace between L5-
S1 could not be seen and suggested a transitional vertebra.  
There were bilateral sacroiliac joint degenerative changes.  
The diagnoses were "remote fracture of the sacrum, healed," 
"coccygeal fracture not found," degenerative disc disease, 
multilevel, thoracic and lumbar spine, multilevel 
degenerative arthritis of the facets of the thoracic and 
lumbar spine, and degenerative arthritis of the right and 
left sacroiliac joints, and the sacrococcygeal joint.  

A VA spine examination report, dated in April 2004, shows 
that the veteran reported that he had back pain after he had 
been up for some period of time.  He stated that the pain 
radiated down into his legs and that his pain occurred off 
and on during the day.  He described the pain as "four to 
five" with daily flare-ups of "seven to eight" that lasted 
about 10 minutes.  He denied any associated symptoms such as 
weight loss, fevers, dizziness, weakness, and bladder or 
bowel complaints.  He did not walk with an assistive device 
or use a brace.  He denied unsteadiness and falling.  He 
stated that he could walk about a mile before his back began 
to hurt.  He stated that he was not restricted from engaging 
in any specific activity.  On examination, the back had 
forward flexion to 90 degrees, backward extension to 30 
degrees, left and right lateral flexion to 20 degrees, and 
right and left rotation to 30 degrees.  On repeated range of 
motion testing, the range of motion increased, with forward 
flexion to 110 degrees, backward extension to 40 degrees, 
left and right lateral flexion to 30 degrees, and right and 
left rotation to 40 degrees.  The relevant diagnoses were 
degenerative disc disease multilevel thoracic and lumbar 
sacral spine, degenerative arthritis of the thoracic and 
lumbar spine, and remote fracture of the sacrum, healed.  

The Board finds that the criteria for a rating in excess of 
30 percent have not been met under DC's 5292, 5293 or 5295 
(as in effect prior to September 26, 2003).  With regard to 
DC 5292, the September 2002 examination shows that the 
veteran's back had forward flexion to 60 degrees, and lateral 
bending to 30 degrees.  The April 2004 report shows that his 
back had forward flexion to 90 degrees, backward extension to 
30 degrees, left and right lateral flexion to 20 degrees, and 
right and left rotation to 30 degrees.  This is not, in the 
Board's judgment, representative of a severe limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292.  With regard to DC 
5293, the veteran has reported having back pain that radiates 
into his legs.  However, the September 2002 VA examination 
report shows that sensory evaluation did not reveal any 
sensory defects in the lower extremities.  There is no 
evidence sufficient to show that the veteran has severe IDS 
with recurring attacks with intermittent relief.  Therefore, 
the criteria for a 40 percent rating under DC 5293 have not 
been met.  See 38 C.F.R. § 4.71a, DC 5293.  Finally, with 
regard to DC 5295, although there is evidence of disc 
herniation and arthritis, the evidence is insufficient to 
show listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  The Board finds that overall, the 
evidence does not show that the veteran's low back disorder 
is manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DC 5295.  
See 38 C.F.R. § 4.71a, DC 5295.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
The veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  As for DC's 5292 
and 5293, while the evidence shows reports of some low back 
pain, and complaints of radiculopathy, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 30 percent.  There is a lack of evidence 
of such findings as neurological impairment, loss of 
strength, or muscle atrophy.  For example, the September 2002 
VA examination report shows that the veteran was able to heel 
walk and toe walk well, and a straight leg raising test was 
negative.  There were no sensory defects.  The examiner noted 
that although there was pain, weakness and fatiguability, it 
was not feasible to portray them in terms of additional range 
of motion loss or ankylosis because of the multilevel spine 
pathology.  However, certain limitations in functioning were 
noted, such as not being able to participate in work 
involving repetitive stooping, bending or heavy lifting, and 
not being able to participate in walking activities of a 
continuous nature.  The April 2004 VA examination report 
shows that there was no incoordination, and that the 
veteran's range of motion increased on repetition.  Deep 
tendon reflexes were 1+ at the knee and sensation was grossly 
intact.  He was able to rise on his toes and heels without 
difficulty.  The examiner noted the veteran's complaints of 
back pain and stated, "Otherwise, veteran's examination 
today is completely functional with no significant findings 
noted at this time."  In summary, when the evidence of 
limitation of motion in the back is considered together with 
the evidence showing functional loss -- to include the 
findings pertaining to neurologic deficits, muscle strength, 
and muscle atrophy - - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 30 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (at which time DC 5293 was changed 
to DC 5243, and DC 5295 was changed to 5237).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will now address whether, for the period 
on and after September 23, 2002, and September 26, 2003, the 
veteran is entitled to a higher rating under the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The regulation also provides that 
the disc syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) (as in 
effect September 26, 2003), they are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that a 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  In addition, the 
regulation provides that intervertebral disc syndrome may be 
rated under either the General Rating Formula or the "Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 30 percent have been met within the 
applicable time period.  The Board first notes that the 
medical evidence dated prior to the changes in the law does 
not indicate that the required criteria were met, see e.g., 
ranges of motion and findings contained in the September 2002 
VA examination report, and that the only relevant evidence 
pertaining to the veteran's low back that is dated after the 
effective dates of the new regulations is the April 2004 VA 
examination report.  The Board's previous discussion of this 
report is incorporated herein.  

The Board finds that the criteria for an evaluation in excess 
of 30 percent have not been met.  Briefly stated, the April 
2004 report shows that forward flexion was to a minimum of 90 
degrees.  In summary, the evidence does not show that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less.  In addition, there is no evidence of favorable 
ankylosis of the entire thoracolumbar spine.  Finally, with 
regard to DC 5293 (as in effect September 23, 2002), and DC 
5243 (as in effect September 26, 2003), the evidence is 
insufficient to show that the veteran has incapacitating IDS 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In 
particular, the evidence pertaining to deep tendon reflexes, 
neurological deficits, sensory examination and treatment does 
not show that these criteria have been met.  With regard to 
associated neurological abnormalities, the veteran has not 
been diagnosed with any neurological disorders.  See General 
Rating Formula, Note 1; March 2005 rating decision.  
Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted under DC 5293 (as in effect 
September 23, 2002), the General Rating Formula, or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in May 2002 
and March 2004, (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  There is no record a reply was received that was 
responsive to the RO's letters.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for fracture of the coccyx is denied.  

Prior to September 4, 2002, a rating in excess of 20 percent 
for fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine is 
denied.  

As of September 4, 2002, a rating in excess of 30 percent for 
fracture of the sacrum with post-traumatic degenerative 
changes and disc disease of the thoracic and lumbar spine is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


